Case: 1:18-cr-00614-DAP Doc #: 4 Filed: 10/17/18 1 of 2. PagelD #: 8

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

     

 

 

EASTERN DIVISION
UNITED STATES OF AMERICA, ) INDICTMENT
)
Plaintiff, ) 2 > &
) casei ko Ck G44
v. ) CASEND.* #©
) Title 18, Sections 153,
JOHN W. GOLD, ) 1028A(a)(1), and 1344(2),
) United States Code
Defendant. )
COUNT 1 : JUDG be Ef POLSTE
(Embezzlement Against an Estate, in violation of 18 U.S. C. § 153)
The Grand Jury charges:
1. Beginning on or about October 3, 2013, through in or around January 2015,

within the Northern District of Ohio, Eastern Division, Defendant JOHN W. GOLD, who was
the attorney of debtor G.D. and an officer of the court, knowingly and fraudulently appropriated
to his own use, embezzled, spent, and transferred property, that is, approximately $32,722.37 in
funds belonging to the bankruptcy estate of G.D., a debtor, which property came into his charge
as the attorney for G.D. and an officer of the court.

In violation of Title 18, United States Code, Section 153

COUNT 2
(Bank Fraud 18 U.S.C. § 1344(2))

The Grand Jury further charges:

1. At all times material to this count, Key Bank and JP Morgan Chase Bank were
financial institutions as defined in Title 18 United States Code, Section 20, the deposits of which

were insured by the FDIC.
Case: 1:18-cr-00614-DAP Doc #: 4 Filed: 10/17/18 2 of 2. PagelD #: 9

2. On or about May 4, 2016, Defendant JOHN W. GOLD unlawfully and knowingly
executed and attempted to execute a scheme and artifice to defraud Key Bank and JP Morgan
Chase Bank and to obtain money under the custody and control of Key Bank and JP Morgan
Chase Bank by means of false and fraudulent pretenses, representations, and promises.

3. Defendant fraudulently endorsed and caused to be fraudulently endorsed check
number 976465235, in the amount of $15,500, drawn on Nationwide Insurance Company’s JP
Morgan Chase Bank account made payable to JOHN W. GOLD and E.S., which Defendant then
deposited and caused to be deposited into his Key Bank IOLTA account.

4, In depositing the check set forth in this Count, Defendant falsely represented that
he was entitled to obtain Nationwide Insurance Company’s funds in the custody and control of
JP Morgan Chase Bank, and that the check was otherwise valid.

In violation of Title 18, United States Code, Section 1344(2).

COUNT 3
(Aggravated Identity Theft, 18 U.S.C. § 1028A(a)(1))

The Grand Jury further charges:

5. On or about May 4, 2016, in the Northern District of Ohio, Eastern Division,
Defendant JOHN W. GOLD, during and in relation to a felony violation enumerated in Title 18,
United States Code Section 1344, to wit: bank fraud, charged in Count 2, did knowingly transfer,
possess, and use, without lawful authority, a means of identification of E.S. an individual, whose
name is known to the Grand Jury, knowing that the means of identification belonged to another
actual person.

In violation of Title 18, United States Code, Section 1028A(a)(1).

A TRUE BILL.

Original Document—Signatures on file with the Clerk of Courts, pursuant to the E-Government
Act of 2002.
